DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest primary prior art, Kuttner et al. (US 20160094235, hereinafter “Kuttner”), teaches:
“A digital-to-analog converter (DAC) (DAC circuit 200; Fig. 2A) configured to output a radio frequency (RF) modulated signal (The example described in FIG. 2a may be based on RF-DAC even though it may be applied to a baseband DAC as well, for example. For example, FIG. 2A shows a block diagram of a dynamic in-phase and quadrature radio frequency digital to analog converter circuit (IQ RF-DAC) implementation, e.g. a Dynamic IQ transmitter lineup, Para. [0059]), the DAC comprising a plurality of DAC unit cells (the DAC circuit 200 may include a plurality of DAC cells 101, Fig. 2A; 101), wherein, for at least one of the plurality of DAC unit cells: the DAC unit cell is capable of being configured in an active state or in a sleep state (A local activation control circuit may be located in each DAC cell and may be configured to control an activation of the digital to analog converter cell based on the column operation mode, for example. For example, each DAC cell may have control signals determining whether the cell has to be turned ON or OFF by the local activation control circuit or local decoder, for example. The local activation control circuit may be configured to switch the DAC cell with a frequency of an oscillator signal if the digital to analog converter cell is activated, Paras. [0066]-[0074] and Figs. 3A-3B)”.
The closest secondary prior art, Mahajan et al. (US 20110221620, hereinafter “Mahajan”), teaches:
“ “an output impedance of the DAC unit cell in the active state is equal to an output impedance of the DAC unit cell in the sleep state (this voltage is used to increase the output voltage of the DAC. M2 and M3 either play the role of a cascode (in saturation mode) in active/closed loop or a switch (in sub-threshold mode) in an inactive/open loop. However, there is no significant change in output impedance. During the operation, switching of LSC1 and LSC2 causes a variation of voltage at the bias source node_int, due to the charge sharing. But for better performance of the circuit, this node should be very stable.).”
However, the closest prior art, Kuttner and Mahajan, whether taken alone or combination, do not teach or suggest the following novel features:
“the at least one of the plurality of DAC unit cells comprises: a capacitor; a first switch configured to selectively couple a terminal of the capacitor to a reference potential node; a second switch configured to selectively couple the terminal of the capacitor to a power supply rail; and a third switch configured to selectively couple the terminal of the capacitor to a common-mode voltage node”, in combination with all the recited limitations of the claim 1.
 	Dependent Claims 2-19 are allowed as those inherit the allowable subject matter from clam 1.

With respect to the allowed independent claim 20:
The closest primary prior art, Kuttner et al. (US 20160094235, hereinafter “Kuttner”), teaches:
“A digital-to-analog converter (DAC) (DAC circuit 200; Fig. 2A) configured to output a radio frequency (RF) modulated signal (The example described in FIG. 2a may be based on RF-DAC even though it may be applied to a baseband DAC as well, for example. For example, FIG. 2A shows a block diagram of a dynamic in-phase and quadrature radio frequency digital to analog converter circuit (IQ RF-DAC) implementation, e.g. a Dynamic IQ transmitter lineup, Para. [0059]), the DAC comprising a plurality of DAC unit cells (the DAC circuit 200 may include a plurality of DAC cells 101, Fig. 2A; 101), wherein, for at least one of the plurality of DAC unit cells: the DAC unit cell is capable of being configured in an active state or in a sleep state (A local activation control circuit may be located in each DAC cell and may be configured to control an activation of the digital to analog converter cell based on the column operation mode, for example. For example, each DAC cell may have control signals determining whether the cell has to be turned ON or OFF by the local activation control circuit or local decoder, for example. The local activation control circuit may be configured to switch the DAC cell with a frequency of an oscillator signal if the digital to analog converter cell is activated, Paras. [0066]-[0074] and Figs. 3A-3B)”.
The closest secondary prior art, Mahajan et al. (US 20110221620, hereinafter “Mahajan”), teaches:
“ “an output impedance of the DAC unit cell in the active state is equal to an output impedance of the DAC unit cell in the sleep state (this voltage is used to increase the output voltage of the DAC. M2 and M3 either play the role of a cascode (in saturation mode) in active/closed loop or a switch (in sub-threshold mode) in an inactive/open loop. However, there is no significant change in output impedance. During the operation, switching of LSC1 and LSC2 causes a variation of voltage at the bias source node_int, due to the charge sharing. But for better performance of the circuit, this node should be very stable.).”
However, the closest prior art, Kuttner and Mahajan, whether taken alone or combination, do not teach or suggest the following novel features:
“wherein: the output impedance of the at least one DAC unit cell when the DAC unit cell is in the sleep state is equal to an impedance of a passive network comprising one or more circuit elements; and during the sleep state, the passive network comprises: a capacitor; a switch with an on-resistance that matches the output impedance of the DAC unit cell in the active state; and a bias voltage source”, in combination with all the recited limitations of the claim 20.

With respect to the allowed independent claim 21:
The closest primary prior art, Kuttner et al. (US 20160094235, hereinafter “Kuttner”), teaches:
“A digital-to-analog converter (DAC) (DAC circuit 200; Fig. 2A) configured to output a radio frequency (RF) modulated signal (The example described in FIG. 2a may be based on RF-DAC even though it may be applied to a baseband DAC as well, for example. For example, FIG. 2A shows a block diagram of a dynamic in-phase and quadrature radio frequency digital to analog converter circuit (IQ RF-DAC) implementation, e.g. a Dynamic IQ transmitter lineup, Para. [0059]), the DAC comprising a plurality of DAC unit cells (the DAC circuit 200 may include a plurality of DAC cells 101, Fig. 2A; 101), wherein, for at least one of the plurality of DAC unit cells: the DAC unit cell is capable of being configured in an active state or in a sleep state (A local activation control circuit may be located in each DAC cell and may be configured to control an activation of the digital to analog converter cell based on the column operation mode, for example. For example, each DAC cell may have control signals determining whether the cell has to be turned ON or OFF by the local activation control circuit or local decoder, for example. The local activation control circuit may be configured to switch the DAC cell with a frequency of an oscillator signal if the digital to analog converter cell is activated, Paras. [0066]-[0074] and Figs. 3A-3B)”.
The closest secondary prior art, Mahajan et al. (US 20110221620, hereinafter “Mahajan”), teaches:
“ “an output impedance of the DAC unit cell in the active state is equal to an output impedance of the DAC unit cell in the sleep state (this voltage is used to increase the output voltage of the DAC. M2 and M3 either play the role of a cascode (in saturation mode) in active/closed loop or a switch (in sub-threshold mode) in an inactive/open loop. However, there is no significant change in output impedance. During the operation, switching of LSC1 and LSC2 causes a variation of voltage at the bias source node_int, due to the charge sharing. But for better performance of the circuit, this node should be very stable.).”
However, the closest prior art, Kuttner and Mahajan, whether taken alone or combination, do not teach or suggest the following novel features:
“the wireless communication device further comprising: P&S Ref. No.: 194373USQUALCOMM Ref. No.: 19437321 a digital signal processor (DSP) configured to produce a digital signal, wherein the DAC is configured to upconvert an output of the DSP to the RF modulated signal,  an antenna; and a transformer circuit having a first winding and a second winding, wherein the first winding is coupled to an output of each of the plurality of DAC unit cells and wherein the second winding is coupled to the antenna”, in combination with all the recited limitations of the claim 21.
 	Dependent Claim 22 is allowed as those inherit the allowable subject matter from clam 21.

With respect to the allowed independent claim 23:
The closest primary prior art, Kuttner et al. (US 20160094235, hereinafter “Kuttner”), teaches:
“A digital-to-analog converter (DAC) (DAC circuit 200; Fig. 2A) configured to output a radio frequency (RF) modulated signal (The example described in FIG. 2a may be based on RF-DAC even though it may be applied to a baseband DAC as well, for example. For example, FIG. 2A shows a block diagram of a dynamic in-phase and quadrature radio frequency digital to analog converter circuit (IQ RF-DAC) implementation, e.g. a Dynamic IQ transmitter lineup, Para. [0059]), the DAC comprising a plurality of DAC unit cells (the DAC circuit 200 may include a plurality of DAC cells 101, Fig. 2A; 101), wherein, for at least one of the plurality of DAC unit cells: the DAC unit cell is capable of being configured in an active state or in a sleep state (A local activation control circuit may be located in each DAC cell and may be configured to control an activation of the digital to analog converter cell based on the column operation mode, for example. For example, each DAC cell may have control signals determining whether the cell has to be turned ON or OFF by the local activation control circuit or local decoder, for example. The local activation control circuit may be configured to switch the DAC cell with a frequency of an oscillator signal if the digital to analog converter cell is activated, Paras. [0066]-[0074] and Figs. 3A-3B)”.
The closest secondary prior art, Mahajan et al. (US 20110221620, hereinafter “Mahajan”), teaches:
“ “an output impedance of the DAC unit cell in the active state is equal to an output impedance of the DAC unit cell in the sleep state (this voltage is used to increase the output voltage of the DAC. M2 and M3 either play the role of a cascode (in saturation mode) in active/closed loop or a switch (in sub-threshold mode) in an inactive/open loop. However, there is no significant change in output impedance. During the operation, switching of LSC1 and LSC2 causes a variation of voltage at the bias source node_int, due to the charge sharing. But for better performance of the circuit, this node should be very stable.).”
However, the closest prior art, Kuttner and Mahajan, whether taken alone or combination, do not teach or suggest the following novel features:
“the wireless communication device further comprising a first subset of the plurality of DAC unit cells is capable of being configured in the active state; a second subset of the plurality of DAC unit cells is capable of being configured in the sleep state; each of the DAC unit cells comprises a capacitor in the capacitor array; and for each of the first subset of the plurality of DAC unit cells in the active state, a terminal of the capacitor is selectively switched between a reference potential and a supply voltage at a carrier frequency of the RF modulated signal, based on a digital input to the DAC”, in combination with all the recited limitations of the claim 23.
 	Dependent Claims 24 and 25 are allowed as those inherit the allowable subject matter from clam 23.

With respect to the allowed independent claim 26:
The closest primary prior art, Kuttner et al. (US 20160094235, hereinafter “Kuttner”), teaches:
“A digital-to-analog converter (DAC) (DAC circuit 200; Fig. 2A) configured to output a radio frequency (RF) modulated signal (The example described in FIG. 2a may be based on RF-DAC even though it may be applied to a baseband DAC as well, for example. For example, FIG. 2A shows a block diagram of a dynamic in-phase and quadrature radio frequency digital to analog converter circuit (IQ RF-DAC) implementation, e.g. a Dynamic IQ transmitter lineup, Para. [0059]), the DAC comprising a plurality of DAC unit cells (the DAC circuit 200 may include a plurality of DAC cells 101, Fig. 2A; 101), wherein, for at least one of the plurality of DAC unit cells: the DAC unit cell is capable of being configured in an active state or in a sleep state (A local activation control circuit may be located in each DAC cell and may be configured to control an activation of the digital to analog converter cell based on the column operation mode, for example. For example, each DAC cell may have control signals determining whether the cell has to be turned ON or OFF by the local activation control circuit or local decoder, for example. The local activation control circuit may be configured to switch the DAC cell with a frequency of an oscillator signal if the digital to analog converter cell is activated, Paras. [0066]-[0074] and Figs. 3A-3B)”.
The closest secondary prior art, Mahajan et al. (US 20110221620, hereinafter “Mahajan”), teaches:
“ “an output impedance of the DAC unit cell in the active state is equal to an output impedance of the DAC unit cell in the sleep state (this voltage is used to increase the output voltage of the DAC. M2 and M3 either play the role of a cascode (in saturation mode) in active/closed loop or a switch (in sub-threshold mode) in an inactive/open loop. However, there is no significant change in output impedance. During the operation, switching of LSC1 and LSC2 causes a variation of voltage at the bias source node_int, due to the charge sharing. But for better performance of the circuit, this node should be very stable.).”
However, the closest prior art, Kuttner and Mahajan, whether taken alone or combination, do not teach or suggest the following novel features:
“the wireless communication device further comprising a first subset of the plurality of DAC unit cells is capable of being configured in the active state; a second subset of the plurality of DAC unit cells is capable of being configured in the sleep state; each of the DAC unit cells comprises a capacitor in the capacitor array; and for each DAC unit cell in the second subset of the plurality of DAC unit cells in the sleep state, a terminal of the capacitor is coupled to a common-mode voltage node”, in combination with all the recited limitations of the claim 26.
 	Dependent Claims 27-30 are allowed as those inherit the allowable subject matter from clam 26.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641